Citation Nr: 0509813	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  93-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to March 
1987.

The matter is on appeal from a decision of the St. 
Petersburg, Florida VA Regional Office (RO).  The case was 
previously before the Board in January 1993, November 1994, 
and November 2000 for development.


FINDINGS OF FACT

1.  Psychiatric symptoms reported during service were 
manifestations of a personality disorder. 

2.  An acquired psychiatric disorder, currently diagnosed as 
paranoid schizophrenia, was first manifested many years post 
service, and is not otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 4.127 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004). 

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in May 
2003, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The May 2003 letter in effect also advised 
the veteran to provide any additional evidence to support his 
claim.  In addition, the statement of the case and 
supplemental statement of the case furnished to the advised 
him of the opportunity to submit any evidence at his disposal 
to support his claim.  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The May 2003 letter also advised 
the veteran to let VA know if there was "any additional 
evidence or information" that he thought would help support 
his claim. 

It is noted that the original rating decision on appeal was 
in November 1990.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until May 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Background

Service medical records indicate that the veteran underwent a 
command initiated psychiatric evaluation in February 1987.  
The veteran related recent stress with his job and family 
life; he also indicated that he had contemplated suicide.  
The provisional diagnosis was suicidal ideation and stress 
reaction, and the diagnosis following evaluation was Axis II 
mixed personality disorder with borderline and dependent 
features.  The examiner noted that the veteran was not 
"mentally ill" but manifested a longstanding disorder of 
character and behavior that made him incompatible with 
military service.  The veteran was subsequently discharged 
from service the following month on the basis of his 
personality disorder.

The veteran underwent VA examinations in October 1990 
(diagnosed with antisocial personality disorder) and April 
1997 (diagnosed with schizoaffective disorder).  Private 
medical records reflect multiple psychiatric hospitalizations 
and treatment  beginning in August 1991 and also primarily 
reflect diagnoses of schizoaffective disorder.  None of the 
aforementioned VA or private records linked the veteran's 
psychiatric problems to service.

The veteran underwent a mental disorders examination by a VA 
psychiatrist in March 2003.  The diagnosis was paranoid 
schizophrenia vs. schizoaffective disorder, in remission, and 
history of polysubstance abuse.  In a July 2003 addendum, the 
psychiatrist stated, in pertinent part, as follows:

In my professional opinion, the veteran 
was diagnosed by an evaluation while in 
the Navy active duty service with a 
personality disorder.  He received no 
treatment while in service.  This existed 
prior to his enlistment and was the 
cause, once it was determined that he had 
this condition [at] his release from 
active duty.  He never required or was 
given treatment as noted by Lt. (name 
omitted).  In fact, treatment was deemed 
not helpful for his diagnosis of mixed 
personality disorder.  Therefore, the 
records reflect that during the time of 
active duty, the veteran had one 
encounter with the psychiatrist with one 
follow-up visit, this was not deemed 
treatment but evaluation only and 
resulted in his discharge from the 
service due to a personality disorder 
which is not an Axis I major psychiatric 
condition.  Therefore, my opinion that 
the veteran was never treated while in 
the service still stands.  He did receive 
an evaluation and was released due to 
personality disorder which was 
temporarily exacerbated by his substance 
abuse and in 1991 resulted in psychiatric 
hospitalization for polysubstance abuse 
and psychotic behaviors four years later.  
In my opinion, based on the medical 
records, the veteran's condition was not 
caused or exacerbated by his duty.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including a psychosis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Mental retardation and personality disorders are not 
diseases or injuries for compensation purposes, and, except 
as provided in 3.310 of this chapter, disability resulting 
from them may not be service-connected. However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected. 38 C.F.R. § 4.127.

Analysis

The veteran essentially maintains that he developed a chronic 
psychiatric disorder during his period of military service 
from February 1986 to March 1987.  As detailed above, the 
veteran was referred for psychiatric evaluation in February 
1987 after experiencing a stress reaction and suicidal 
ideation.  The diagnosis was mixed personality disorder with 
borderline and dependent features.  The examiner added that 
the veteran was not mentally ill, but was not capable of 
functioning adequately in the Navy.  VA initially examined 
the veteran in October 1990, at which time the diagnosis 
again was of a personality disorder.  As a personality 
disorder, however diagnosed, is not a disease for 
compensation purposes, service connection for this condition 
is not warranted.  38 C.F.R. §§ 3.303(c), 4.127.

The summary of the veteran's April 1992 hospitalization 
indicates that he first received inpatient care for 
psychiatric problems in August of the previous year.  The 
April 1992 diagnosis was schizoaffective disorder.  History 
provided by the veteran at the time of a March 2003 VA 
examination confirms that his first post service 
hospitalization was in 1991.

In April 1997, the veteran again was accorded a VA 
psychiatric examination.  The diagnoses at that time included 
schizoaffective disorder and rule out bipolar disorder.  The 
VA physician who examined the veteran in March 2003 reported 
a diagnosis of paranoid schizophrenia vs. schizoaffective 
disorder.  It was noted that the veteran had a psychotic 
break four years after his separation from military service.  
In July 2004, the examiner added that the inservice diagnosis 
of personality disorder was consistent with the anger 
displayed by the veteran, then an adolescent.  The stress 
reaction experienced by the veteran was described as an 
acute, self-limiting condition.  The examiner concluded by 
saying that the veteran's condition was not caused or 
exacerbated by his period of military service.  No contrary 
medical opinion or other competent medical evidence to 
support the veteran's assertion has been presented.

Based on the fact that the veteran's psychotic break occurred 
four years post service and the medical opinion provided by 
the VA physician addressing the possible relationship between 
the veteran's current psychiatric disorder and the condition 
noted in service, the Board finds that service connection for 
an acquired psychiatric disorder is not in order.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309.

The Board has also considered the veteran's statements, which 
have been given weight as to his observation for symptoms and 
limitations caused by his psychiatric condition.  However, it 
does not appear that the veteran is medically trained to 
offer any opinion as to causation.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Finally, the evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for a psychiatric disorder, to include a 
personality disorder, is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


